DETAILED ACTION

Continued Examination Under 37 CFR 1.114

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/19/2021 has been entered.

Response to Amendment

	Amendments and response received 03/19/2021 have been entered. Claims 18-20, 22-24, and 31-36 are currently pending in this application. Claims 18, 23 and 24 have been amended and claim 36 newly added by this amendment. Amendments and response are addressed hereinbelow.

Allowable Subject Matter

Claims 18-20, 22-24 and 31-36 are allowed.

The following is an examiner’s statement of reasons for allowance:
The examiner found neither prior art in its entirety, nor based on the prior art found any motivation to combine any subsequent art which teaches storing a received print data in a storage device, receive a first specification of one or more pages among the multiple pages of the stored print data by the user interface, wherein the first specification is a specification for changing print setting information associated 
The closest prior art, Dana A. Jacobsen et al (US 20040184072 Al), discloses modifying a print job to specify a range of pages to be printed and storing the modification in memory as to enable repeat processing of the print job. Jacobsen et al further discloses deleting pages from print jobs and rearranging pages in print jobs. However, the prior art fails to explicitly disclose printing, in a case where the first specification about the stored print data has been received, the one or more pages or the at least two pages corresponding to the first specification in response to a print instruction of the stored print data, wherein print data including the multiple pages remains in the storage device after printing the one or more pages and delete, in a case where the second specification about the stored print data has been received, the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMARES Q WASHINGTON whose telephone number is (571) 270-1585.  The examiner can normally be reached on Mon-Fri 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, King Y Poon can be reached on (571) 272-7440.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMARES Q WASHINGTON/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        
March 26, 2021